Application by the *724appellant for a writ of error corara nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 22, 1999 (People v Brown, 258 AD2d 661 [1999]), affirming a judgment of the Supreme Court, Nassau County, rendered December 1, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Ritter, Florio and Miller, JJ., concur.